Exhibit 10.2

IKANOS COMMUNICATIONS, INC.

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the amended and restated
2004 Equity Incentive Plan and the related sub-plans, if applicable to you, (the
“Plan”) will have the same defined meanings in this Notice of Grant and Terms of
Conditions of Restricted Stock Units, attached hereto as Appendix A (together,
the “Agreement”).

 

Name:   

Michael Alan Ricci

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan and this Agreement as follows:

 

Grant Number:

   001523

Date of Grant:

   June 4, 2007

Vesting Commencement Date:

   June 5, 2007

Number of Restricted Stock Units:

   75,000

Terms and Conditions:

   United States

Vesting Schedule:

Fifty percent (50%) of the Restricted Stock Units will vest on the one (1)-year
anniversary of the Vesting Commencement Date, and one-eighth (1/8th) of the
Restricted Stock Units will vest each quarter thereafter on the same day of the
month as the Vesting Commencement Date (and if there is no corresponding day, on
the last day of such quarter), subject to your continuing to be a Service
Provider through each such date. In the event you cease to be a Service Provider
for any or no reason (including death or Disability) before you vest in the
right to acquire the Shares to be issued pursuant to the Restricted Stock Units,
the Restricted Stock Units and your right to acquire any Shares hereunder will
immediately terminate.

Acceleration of Vesting:

Notwithstanding the foregoing, in the event the Company terminates your
employment with the Company without Cause, you will be entitled to receive
accelerated vesting with respect to that portion of the Restricted Stock Units
that would have vested during the one (1)-year period following your date of
termination if you had remained employed with the Company through such period.
If within twelve (12) months following a Change of Control (as defined below);
(A) you resign from your employment with the Company for Good Reason or (B) the
Company terminates your employment without Cause, then you will be entitled to
receive accelerated vesting of the Restricted Stock Units as to fifty percent
(50%) of the then unvested portion of the Restricted Stock Units.

For these purposes:

“Cause” means: (i) your failure to perform your assigned duties or
responsibilities after notice



--------------------------------------------------------------------------------

thereof from the Company describing your failure to perform such duties or
responsibilities; (ii) your engaging in any act of dishonesty, fraud or
misrepresentation; (iii) your violation of any federal or state law or
regulation applicable to the Company’s business; (iv) your breach of any
confidentiality agreement or invention assignment agreement between you and the
Company; or (v) your being convicted of, or entering a plea of nolo contendere
to, any crime or committing any act of moral turpitude.

“Change of Control” means either: (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation or stock
transfer, but excluding any such transaction effected primarily for the purpose
of changing the domicile of the Company), unless the Company’s stockholders of
record immediately prior to such transaction or series of related transactions
hold, immediately after such transaction or series of related transactions, at
least fifty percent (50%) of the voting power of the surviving or acquiring
entity (provided that the sale by the Company of its securities for the purposes
of raising additional funds will not constitute a Change of Control hereunder);
or (ii) a sale of all or substantially all of the assets of the Company.

“Good Reason” means any of the following that occurs on or following a Change of
Control and without your express written consent: (i) a material reduction of
your duties, position or responsibilities; (ii) a material reduction by the
Company in your base salary as in effect immediately prior to such reduction;
(iii) a material reduction by the Company in the kind or level of employee
benefits to which you are entitled immediately prior to such reduction with the
result that your overall benefits package is significantly reduced; or (iv) a
material change in the geographic location at which you must perform services
(in other words, your relocation to a facility or a location more than fifty
(50) miles from your then present location). Provided, however, that before you
may terminate your employment for Good Reason, (A) you must provide written
notice to the Company, within ninety (90) days of the initial existence of the
Good Reason condition, setting forth the reasons for your intention to terminate
your employment for Good Reason and (B) the Company must have an opportunity
within thirty (30) days following delivery of such notice to cure the Good
Reason condition.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Agreement.

You acknowledge receipt of a copy of the 2004 Equity Incentive Plan prospectus
and its sub-plans, if applicable. The Agreement, prospectus and related
sub-plans are available on the Company’s website under Equity Agreements at:
http://iweb/Finance/ or by request from the Company’s Stock Administration
Department. You hereby agree that the Agreement, the prospectus and related
sub-plans (if applicable to you) are deemed to be delivered to you.

 

PARTICIPANT:    IKANOS COMMUNICATIONS, INC.

/s/Michael Ricci

  

/s/ Cory Sindelar

Signature    Cory Sindelar    Chief Financial Officer

Michael Ricci

   Print Name   

6/4/07

   Date   



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the Participant under the Plan an Award
of Restricted Stock Units, subject to all of the terms and conditions in this
Agreement and the Plan.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it becomes vested. Unless and until the
Restricted Stock Units will have vested in the manner set forth in Section 3,
the Participant will have no right to payment of any such Restricted Stock
Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded by
this Agreement will vest in the Participant according to the vesting schedule
set forth on the attached Notice of Grant of Restricted Stock Units, subject to
the Participant continuing to be a Service Provider through each applicable
vesting date.

4. Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement, if the Participant ceases to be a Service Provider
for any or no reason, the then-unvested Restricted Stock Units awarded by this
Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

5. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Section 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares, subject to
Section 6.

6. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such Shares so issuable (the “Withholding Taxes”).

Unless the Participant instructs the Company otherwise, the Company will
withhold otherwise deliverable Shares upon vesting of Restricted Stock Units,
according to the vesting schedule, having a Fair Market Value equal to the
minimum amount required to be withheld for the payment of the Withholding Taxes
pursuant to such procedures as the Administrator may specify from time to time.
The Company will not retain fractional Shares to satisfy any portion of the
Withholding Taxes. If the Administrator determines that the withholding of whole
Shares results in an over-withholding to meet the minimum tax withholding
requirements, a reimbursement will be made to the Participant as soon as
administratively possible.

The Participant may instruct the Administrator to pay Withholding Taxes, in
whole or in part, by one of the additional following alternatives:

(a) Participant providing irrevocable instructions to a Company-designated
broker to deliver cash to the Company (or Participant’s employer) from the
Participant’s previously established account with such broker equal to the
Withholding Taxes; or

(b) Participant providing irrevocable instructions to a Company-designated
broker to sell a sufficient number of Shares otherwise deliverable to
Participant having a Fair Market Value equal to the Withholding Taxes, provided
that such sale does not violate Company policy or Applicable Laws.



--------------------------------------------------------------------------------

If the Participant fails to make satisfactory arrangements for the payment of
the Withholding Taxes hereunder at the time any applicable Restricted Stock
Units otherwise are scheduled to vest pursuant to Section 3, the Participant
will permanently forfeit such Restricted Stock Units and any Shares otherwise
deliverable with respect thereto, and the Restricted Stock Units will be
returned to the Company at no cost to the Company.

7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.

8. No Effect on Service. Participant acknowledges and agrees that the vesting of
the Restricted Stock Units pursuant to Section 3 hereof is earned only by
Participant continuing to be a Service Provider through the applicable vesting
dates (and not through the act of being hired or acquiring Shares hereunder).
Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of Participant’s continuation as a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company to terminate
Participant’s status as a Service Provider at any time, with or without cause.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its [TITLE] at
Ikanos Communications, Inc., [ADDRESS], or at such other address as the Company
may hereafter designate in writing.

10. Grant is Not Transferable. Except to the limited extent permitted in the
event of the Participant’s death, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to the Participant (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other Applicable Laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.



--------------------------------------------------------------------------------

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

15. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

16. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

17. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code in
connection to this Award of Restricted Stock Units.

18. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.